DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on April 26, 2022, claims 1, 3-4, 6, 8-11, and 13-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claims 1, 8 and 18-20.  
	Previously, claims 2, 5, 7, and 12 had been canceled. 
Per amendment of the claims 8 and 18-19, the claim objection, rejection of the claims under 35 U.S.C. 112(a) and objection of the drawings had been withdrawn respectively. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba et al. (Patent No.: US 2020/0047773 A1) in view of Hayward (Patent No.: US 9,679,487 B1).

Regarding claims 1, 6 and 20, Akaba et al. disclose a vehicle control device and vehicle control system comprising: 
a sensor onboard the autonomous vehicle (e.g., camera 10, radar device 12, finder 14 and object recognition device 16 installed on a vehicle M) and configured to sense a condition external to the autonomous vehicle (e.g., wherein the above devices are configured to recognize a position, a type, a speed, and the like of object(s) surrounded the vehicle M – see par. 53-56; Figure 2); 
a messaging system onboard the autonomous vehicle (e.g., human machine interface (HMI) 30 / navigation HMI 52 configured to present various types of information to an occupant of the vehicle M.  Examples of the HMI 30 / navigation HMI 52 include various display devices, speakers, buzzers, touch panels, various operating switches, or keys. Furthermore, the navigation device 50 is configured to transmit current vehicle position and destination to a navigation server and acquires a route from the server (e.g., for displaying the route)  – see par. 52 and 58-59); and 
a controller (e.g., a vehicle control device / automated driving control unit 100 – see par. 65) configured to control communication with a remote manager to enable the remote manager to control the autonomous vehicle based on the condition (e.g., wherein a remote driving controller starts a remote driving when an input operation indicating permission of the remote driving or when surrounding environment of the vehicle M is an environment in which it would be difficult to continue automated driving based on the information from camera 10, radar device 12 , finder 14 and / or  object recognition device 16 - see par. 15, 86, 82, 91 117. The display device of the HMI 30 configured to display information indicating that the remote driving controller 160 is performing the remote driving while the remote driving controller 160 is performing the remote driving (e.g., claim 6 limitations) – see par. 102-103 and Figures 7 and 8).

Furthermore, Figure 4 of Akaba et al. depicts a modified trajectory for the vehicle M to avoid an obstacle, for instance, a stop vehicle – limitation: an alternate travel path to avoid a trouble area (see Figure 4, par. 72 and other related section).    
However, Akaba et al. fails to specifically disclose said controller configured to control the messaging system to display creation of an alternate travel path to avoid a troubled area on a display in a passenger compartment of the autonomous vehicle based on information received from the remote manger in response to the condition, the information including the alternate travel path.
However, in the same field of endeavor , Hayward teach a remote server configured to receive location and telematics data from vehicle(s) via on-board computer / mobile device – for instance, vehicle operation and/or driving or driver behavior and/or traffic event (e.g., see, col. 5, line 67 - col. 6, line 6, and col. 6, lines 16-24) and to generate and display an alternate route to a driver of the vehicle (e.g., limitation: information including the alternate travel path), via a navigation unit, to a destination that avoid traffic event / accident or anomalous condition (see abstract, col. 2, lines 32-35 and 51-66; col. 3, lines 17-22; col. 6, lines 37-56, col. 8, lines 54-63, col. 29, lines 36-51; col. 30, lines 40-45; col. 34, lines 12-20).
As Akaba et al.’s invention disclose navigation device 50 / navigation HMI 52 configured to transmit a current position and a destination to the navigation server via a communication device 20 and acquire a route returning from the navigation server (see par. 59) and given the teaching of Hayward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Akaba et al.’s invention to incorporate, within the vehicle control device and vehicle control system, a mechanism / process for generating and displaying an alternate route to a driver of the vehicle via a navigation unit to a destination that avoid traffic event / accident or anomalous condition via a remote server and reduce negative impact or risk of collision. 
The modification would enhance a vehicle control device and vehicle control system configured to remotely control a vehicle when surrounding environment of the vehicle   is an environment in which it would be difficult to continue automated driving and generate and display an alternate route to a driver of the vehicle via a navigation unit to a destination that avoid traffic event / accident or anomalous condition via a remote server.  
  the controller configured to provide an update of the autonomous vehicle pertaining to the control by the remote manager (e.g., while a remote operating person operates the vehicle M, the remote operation device 320 is configured to display vehicle’s parameters and image captured by a camera 10 of the vehicle M and to emit a warning sound in response to approach of an obstacle recognized by an object recognition device 16 of the vehicle M – which can be considered as an update / feedback information of the vehicle M being controlled remotely) (see par. 107, 106 and Figures 9 and 10). 

Regarding claims 3 and 8, Akaba et al. disclose a vehicle control device and vehicle control system wherein the messaging system is configured to provide message externally of the autonomous vehicle (e.g., FIG. 8 illustrates at least one display wherein vehicle state information is displayed to the surroundings of the vehicle while the remote driving is being executed – see par. 103, 14; Figures 7-8).

Regarding claims 6 and 4, Akaba et al. disclose a vehicle control device and vehicle control system wherein the controller is configured to update the display in accordance with a progression in the control of the autonomous vehicle by the remote manager (e.g., display device of the HMI 30 to display information indicating that the remote driving controller 160 is performing the remote driving while the remote driving controller 160 is performing the remote driving – see par. 102-103 and Figures 7 and 8).

 Regarding claim 9, Akaba et al. disclose a vehicle control device and vehicle control system wherein another display is configured to provide the visual display at least one of a forward-facing external location of the autonomous vehicle, a transverse facing external location of the autonomous vehicle and a rearward facing external location of the autonomous vehicle (e.g., Figure 8 illustrates at least one external display surrounding the vehicle M – see par. 103 and Figure 8).

Regarding claim 14, Akaba et al. disclose a vehicle control device and vehicle control system wherein the messaging system includes a speaker, and the controller is configured to control the speaker to provide the message as an audio message (e.g., HMI 30 / navigation HMI 52 configured to control speakers; for instance to generate audio message – see par. 58 and 59).

Regarding claim 15, Akaba et al. disclose a vehicle control device and vehicle control system wherein the controller is configured to control the messaging system to provide a text message to be displayed on the display (e.g., Figures 7 and 8 depicts at least one display with text message – see par. 102-103 and Figures 7-8).

Regarding claim 16, Akaba et al. disclose a vehicle control device and vehicle control system wherein the controller is configured to control the messaging system to provide a message including first information in the passenger compartment of the autonomous vehicle and second information externally of the autonomous vehicle (e.g., Figures 7 illustrates a display within the vehicle M to provide a first message and Figure 8 illustrate at least one display surrounding the vehicle to provide a second message – see par. 102-103 and Figures 7-8). 

Regarding claims 17-18, Akaba et al. fails to specifically disclose (i) wherein Page 4 of 9Appl. No. 16/636,331Amendment dated January 6, 2022 Reply to Office Action of October 6, 2021the controller is configured to control the messaging system to provide the alternate travel path information upon the controller requesting that the remote manager control the autonomous vehicle (e.g., claim 17) and (ii) wherein the controller is configured to control the messaging system to update the alternate travel path information upon the remote manager beginning to control the autonomous vehicle (e.g., claim 18).
However, Hayward teach a remote server configured to generate and display an alternate route to a driver of the vehicle, via a navigation unit, to a destination that avoid traffic event / accident or anomalous condition (see abstract, col. 2, lines 32-35 and 51-66; col. 3, lines 17-22; col. 6, lines 37-56, col. 8, lines 54-63, col. 29, lines 36-51; col. 30, lines 40-45; col. 34, lines 12-20).
As Akaba et al.’s invention disclose (i) a remote driving controller configured to control vehicle M via the remote operating person based on permission input from the vehicle’s driver and surrounding environment information and (ii) a navigation device 50 / navigation HMI 52 configured to transmit a current position and a destination to the navigation server via a communication device 20 and acquire a route returning from the navigation server (see par. 59) and given the teaching of Hayward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Akaba et al.’s invention to incorporate, within the vehicle control device and vehicle control system, a mechanism / process for generating and displaying an alternate route to a driver of the vehicle via a navigation unit to a destination based on permission input from the vehicle’s driver and update current position on the alternate route while avoid traffic event / accident or anomalous condition via a remote server and reduce negative impact or risk of collision. 
Doing so would enhance a vehicle control device and vehicle control system configured to remotely control a vehicle when surrounding environment of the vehicle   is an environment in which it would be difficult to continue automated driving and generate and display an alternate route to a driver of the vehicle via a navigation unit to a destination based on permission input from the vehicle’s driver and update current position on the alternate route while avoid traffic event / accident or anomalous condition via a remote server and reduce negative impact or risk of collision. 

Regarding claim 19, Akaba et al.’s invention failed to specifically disclose wherein the controller is configured to control the messaging system to discontinue providing the alternate travel path information at the autonomous vehicle upon the control by the remote manger ending.
However, Akaba et al., as modified by Hayward, teach (i) a remote server configured to generate and display an alternate route to a driver of the vehicle, via a navigation unit, to a destination that avoid traffic event / accident or anomalous condition (see Hayward’s abstract, col. 2, lines 32-35 and 51-66; col. 3, lines 17-22; col. 6, lines 37-56, col. 8, lines 54-63, col. 29, lines 36-51; col. 30, lines 40-45; col. 34, lines 12-20) and (ii) a scenario wherein the remote operation of the vehicle M ended and a general control device 310 configured to update the record of the end of the remote operation (see Akaba et al.’s par. 124 -125, 102-103; Figures 16 and 7-8). Under these disclosures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to understand that the display of alternate route to the driver of the vehicle from a remote server is terminated when the remote control of the vehicle is ended and information inside and outside the vehicle M are updated accordingly to accurately inform the driver and other people outside the vehicle M that the remote driving execution had been terminated so the driver of vehicle M and other people can take a proper action.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba et al. (Patent No.: US 2020/0047773 A1) in view of Hayward (Patent No.: US 9,679,487 B1) as applied to claims above, and further in view of Vose et al. (Patent No.: US 9,656,606 B1). 

Regarding claims 10-11 and 13, Akaba et al.’s invention, as modified by Hayward, failed to disclose wherein Page 4 of 7Serial No.: New -- PCT/US2017/045765International filing date: August 7, 2017the controller is configured to control the display to provide a location of the autonomous vehicle with respect to the condition (e.g., claim 10 limitation), wherein the controller is configured to update the location of the autonomous vehicle with respect to the condition in accordance with a progression in the control of the autonomous vehicle by the remote manager (e.g., claim 11 limitation), and wherein the controller is configured to update a location of the autonomous vehicle along the alternate travel path in accordance with a progression in the control of the autonomous vehicle by the remote manager (e.g., claim 13 limitation). 
However, Vose et al. teach a system and method for displaying a user interface that warns a driver that a vehicle is located within a geographical area, wherein current and updated location of a vehicle are displayed on a road map while improving vehicle safety and alert a driver of a vehicle collision risk (see abstract, col. 2, lines 6-8, col. 2, lines 27-32; col. 2, lines 40-44; col. 12, lines 61-66; col. 13, lines 28-31; col. 17, lines 31-35; col. 17, lines 49-67; col. 22, line 65 – col. 23, line 9; Figures 5A-5B). 
Given the teaching of Vose et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Akaba et al.’s invention to incorporate, within the vehicle control device and vehicle control system, a mechanism / process for displaying current and updated location of a vehicle on a road map – having an alternate route (e.g., Akaba et al.’s invention, as modified by Hayward) while improving vehicle safety and alert a driver of a vehicle collision risk.  
Doing so would enhance a vehicle control device and vehicle control system configured to remotely control a vehicle when surrounding environment of the vehicle   is an environment in which it would be difficult to continue automated driving, generate and display an alternate route to a driver of the vehicle via a navigation unit  to a destination that avoid traffic event / accident or anomalous condition via a remote server and display current and updated location of a vehicle on a road map – having an alternate route - while improving vehicle safety and alert a driver of a vehicle collision risk.  	
Response to Argument
Applicant’s arguments filed on April 26, 2022, with respect to the rejections of claims as cited on the Office Action mailed on January 26, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims, the examiner respectfully disagreed with applicant’s allegation. Applicant had failed to specifically and distinctly point out supposed error in the office action. It appears that the applicant had relied on a single paragraph [90] of Akaba et al.’s reference to assert that there is “no satisfactory explanation” to modify Akaba et al.’s invention in view of  Hayward’s reference. It should be considered that the characteristic for determining whether a driver is not suitable for manual driving does not render the cited motivation to combine Akaba et al.’s and Hayward’s references as “no satisfactory explanation.” It should be considered that as the navigation device 50 transmits current vehicle position and destination to a navigation server and acquires a route from the server for display (see Akaba et al.’s reference: par. 59) and given the teaching of Hayward – which is in the same field of endeavor (e.g., automobile system / technology) to generate and display alternate route to a driver of a vehicle, it would have been obvious to one of ordinary skill in the art to modify Akaba et al.’s invention to incorporate a mechanism / process for generating and displaying an alternate route to a driver of the vehicle via a navigation unit to a destination because the vehicle would avoid traffic event / accident or anomalous condition via a remote server and reduce negative impact or risk of collision. 
It is the examiner’s position that a prima facie case of obviousness had been cited by (1) showing suggestion or motivation in the prior art or in the knowledge general available to one of ordinary skill in the art, to modify the reference or to combine teachings; (2) demonstrating reasonable expectation of success; and (3) citing prior art section where all the claim limitations are thought or suggested.  Therefore, the rejection of claims as cited on the above Office Action is proper.  The Applicant is kindly invited to consider the above Office Action to review the ground of rejection.  

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664